Case 1:20-cv-00541-DCJ-JPM Document 31-1 Filed 01/25/21 Page 1 of 7 PageID #: 362




            Plaintiff's Exhibit A Page 1 of 7
Case 1:20-cv-00541-DCJ-JPM Document 31-1 Filed 01/25/21 Page 2 of 7 PageID #: 363




            Plaintiff's Exhibit A Page 2 of 7
Case 1:20-cv-00541-DCJ-JPM Document 31-1 Filed 01/25/21 Page 3 of 7 PageID #: 364




            Plaintiff's Exhibit A Page 3 of 7
Case 1:20-cv-00541-DCJ-JPM Document 31-1 Filed 01/25/21 Page 4 of 7 PageID #: 365




            Plaintiff's Exhibit A Page 4 of 7
Case 1:20-cv-00541-DCJ-JPM Document 31-1 Filed 01/25/21 Page 5 of 7 PageID #: 366




            Plaintiff's Exhibit A Page 5 of 7
Case 1:20-cv-00541-DCJ-JPM Document 31-1 Filed 01/25/21 Page 6 of 7 PageID #: 367




            Plaintiff's Exhibit A Page 6 of 7
Case 1:20-cv-00541-DCJ-JPM Document 31-1 Filed 01/25/21 Page 7 of 7 PageID #: 368




            Plaintiff's Exhibit A Page 7 of 7
